DETAILED ACTION

1.	Claims 1-15 are presented for consideration.

Claim Objections

2.	Claims 6 and 13 are objected to because of the following informalities:  
“at at least one” should be corrected “at least one”
Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are in claim 8: a communicator configured to obtain, a processor configured to train. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeyakumar et al. [ US Patent Application No 2020/0204572 ].


	obtaining user information [ i.e. recipient ] [ paragraphs 0018, and 0047 ] and information about malicious mails received by each user account [ i.e. suspicious malicious email ] [ paragraphs 0136, and 0138 ];
	training a previously generated artificial intelligence model with features of malicious mails received by each user account, based on the user information and the information about malicious mail [ i.e. these malicious emails can be used to train the ML models based on that customer, the training data can include historical threats that have been previously identified in customer inbox ] [ paragraphs 0075, 0082, and 0097; and
	providing diagnostic information about types of malicious mails received by a specific user by inputting an account of the specific user to the trained artificial intelligence model [ i.e. produce a second output indicative of whether the email is representative of a given type of malicious email ] [ paragraphs 0061, 0064, 0088, and 0093 ].

7.	As per claim 2, Jeyakumar discloses wherein the training comprises: applying an input value indicating information about a plurality of users and information about malicious mails by each user, to an input neuron of the artificial intelligence model [ i.e. feeding the plurality of heuristics data as input training data into one or more of the ML models ] [ paragraphs 0093, and 0100 ]; and determining a parameter value of a plurality of layers constituting the artificial intelligence model by feeding back an output value obtained as a result of the applying of the input value [ i.e. feedback ] [ paragraphs 0102, 0150 and 0156 ].



9.	As per claim 4, Jeyakumar discloses wherein the user information comprises at least one of occupation and age of a user [ i.e. organization members/employees and their titles ] [ paragraphs 0075, and 0092 ], and the malicious mail information comprises at least one of the types of malicious mails, detection of a malicious mail, and information about damage due to a malicious mail [ i.e. type of malicious email ] [ paragraphs 0061, 0136, and 0172 ].

10.	As per claim 5, Jeyakumar discloses wherein the types of malicious mails comprise at least one of mail address misrepresentation, similar domain use, header forgery and alteration, and malicious code insertion [ paragraphs 0057, and 0080 ].

11.	As per claim 6, Jeyakumar discloses assigning each of a plurality of mails received at least one user account to a plurality of virtual areas that are predefined; and dynamically controlling the assigning of resources needed for detecting malicious mails in each of the plurality of virtual areas [ i.e. threat detection platform can determine what actions, if any, should be performed based on the second output ] [ paragraphs 0061, and 0173 ].

12.	As per claim 7, Jeyakumar discloses comparing the types of malicious mails according to the provided diagnostic information with the types of malicious mails actually received at a user account; and modifying and refining a parameter included in the artificial intelligence model 

13.	As per claims 8-14, they are rejected for similar reasons as stated above in claims 1-7.

14.	As per claim 15, it is rejected for similar reasons as stated above in claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446